Citation Nr: 1707778	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.   

2.   Entitlement to service connection for a right leg disability, to include as secondary to service-connected low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1980 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Columbia, South Carolina, which in pertinent part denied the above claims. 

The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  A transcript has been associated with the file. 

In a February 2014 decision, the Board, in pertinent part, granted service connection for a back disability and remanded the instant claims for further development.  

In a subsequent February 2014 rating decision, the RO implemented the Board decision by granting service connection for low back disability, assigning a 10 percent rating effective November 2009.  The RO also granted service connection for associated radiculopathy of the left lower extremity.  Then, in an August 2015 rating decision, the RO increased the rating for the low back disability to 20 percent effective February 4, 2015 and also granted service connection for associated radiculopathy of the right lower extremity.  In December 2015, the case was again remanded for further development.    


FINDINGS OF FACT

1.  The Veteran is not shown to have a current right leg disability other than right lower extremity radiculopathy, which is already service-connected.  

2.  The Veteran's current right knee disability is not shown to be related to service or to service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right leg disability, other than right lower extremity radiculopathy, to include as secondary to low back disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right knee disability, to include as secondary to low back disability, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records include an April 1983 progress note indicating that he had had complaints of bilateral knee pain for the past year.  The diagnostic assessment was chondromalacia of the right knee.  

In a February 2011 statement, a friend of the Veteran indicated that she had known him since 1982.  She indicated that he had always had problems with his back and legs.  In a separate February 2011 statement, the Veteran's wife indicated that the Veteran had been suffering from back and leg problems since she met him in 1981.

In a September 2011 physician's questionnaire, an internal medicine physician noted that the Veteran had diagnoses that included chronic low back pain and chronic shoulder pain.  The physician indicated that with the activities that the Veteran had described in the military, it would be fairly likely that he would have injuries that would manifest in later years in the condition that he currently had.     

At an October 2011 VA primary care visit, the Veteran reported pain in the knees, right greater than left.  He also stated that his right leg would swell from the right knee down.  However, at the time of the visit, the leg was not swollen.  October 2011 VA X-rays show bilateral mild patellofemoral arthritis and bilateral bony infarctions of the distal femurs, chronic.  

At the December 2011 Board hearing, the Veteran's representative indicated that all of the Veteran's claimed conditions, including right leg and knee disability stemmed from a December 1981 incident at Fort Hood.  At that time, the Veteran was lifting the gate of his M-113 armored personnel carrier, which resulted in injury and ultimately disability of the low back.  Subsequently, the Veteran's low back disability caused right leg and right knee disability, including neuropathy from degenerative disc disease.   

At a July 2014 VA examination, the Veteran was diagnosed as having right bone infarctions of the distal femurs, osteoarthritis of the patellas and chondromalacia, April 1983.  The Veteran reported that he did not remember having any knee conditions on active duty.  The examiner noted, however, that the Veteran was seen for right knee pain for the past year in April 1983 and diagnosed as having chondromalacia at that time.  The examiner also noted that there were no subsequent medical records in the claims file about any knee issues from the time of discharge until 2005 when he began to have pain in the right knee.  There was no new injury at that time and he was diagnosed with patellofemoral arthritis.  Current X-rays of the right knee showed bone infarction in the distal femur, no effusion and undersurface osteophytosis associated with the patella.  

The examiner opined that the Veteran's current right knee disabilities were less likely than not related to service, including an incident where he injured his back lifting a heavy vehicle tailgate.  The examiner noted that the Veteran had no recollection of any injury to the knee while on active duty or when reminded of lifting the vehicle tailgate.  Rather, he only recalled injuring his back, a lumbosacral strain.  Also, the current complaints of knee pain began in more recent years and he had been diagnosed with osteoarthritis.  Additionally, with regard to a leg disability beyond the knees, the examiner noted that the Veteran has already been awarded service connection for paralysis of the sciatic nerve and that no other leg disabilities had been found.  The examiner concluded that since a muscle strain cannot cause an inflammatory condition such as osteoarthritis of multiple joints, it was his medical opinion that it was less likely than not that the current knee disability was causally related to service, including lifting the heavy truck tailgate.  

The examiner also opined that the Veteran's right knee disability, bone infarctions of the distal femurs and osteoarthritis of the patellas, was not caused by service-connected back disability and certainly not aggravated by it.  The examiner commented that osteoarthritis, arthropathy, tendon tears and bone infarctions have their own etiology mostly due to the aging process and not due or caused by his lumbosacral strain from so many years ago.  Therefore, it was also the examiner's medical opinion that it was less likely than not that this knee disability was aggravated by his service-connected back disability.    

In a statement associated with the record in September 2014, the Veteran's son indicated that his father had had chronic pain in his lower and upper extremities for years and it had gotten worse over time.  The son believed that the Veteran's upper and lower extremity problems began in service or were caused by some event or experience in the service.  

In a September 2014 statement, the Veteran indicated that there were no records pertaining to him from the Charleston VA Medical Center dated from 1981 to September 2006, noting that at the time he exited from the military, he could not receive medical care from the VA without paying a copayment, which he was not able to afford.  He also did not have any other medical insurance over the years.  Thus, when he exited the military in 1983, he had to use over the counter medication to ease the pain from his disabilities (e.g. Motrin, Aleve).  

In a separate September 2014 statement, a superior to the Veteran during service, MJ, indicated that he witnessed the Veteran's back injury in service.   MJ requested that the Veteran receive service connection for "his lower back that subsequently caused problems with his legs, hips, knees and bladder."  

In an October 2014 medical opinion an osteopathic physician noted that the Veteran had hip, right shoulder, knee and leg conditions.  The physician also commented that the Veteran had osteoarthritis in both knees and appeared to refer to the presence of osteoarthritis of the leg.  Additionally, the physician checked a box indicating that the Veteran had a history of chronic exertional compartment syndrome of the right side.  Additionally, the physician indicated that it was his medical opinion that the Veteran's medical condition "was aggravated from his time in military service."  

In an October 2015 statement, a fellow service member indicated that being an infantryman (as the Veteran was) consisted of a lot of heavy lifting, bending, running and digging etc. and that doing such things for years can put a lot of wear and tear on the upper and lower body.       

In a separate October 2015 statement, a friend of the Veteran indicated that he saw the Veteran while he was in service, after his injury caused by lifting the tailgate.  He noted that he observed the Veteran in so much pain that it was like he was paralyzed.  At that time the Veteran was in his barracks and in bed, with the chronic pain in his upper and lower extremities.  

In a November 2015 statement, the Veteran indicated that when he lifted the heavy tailgate during service, he injured his back, bilateral knees and bilateral shoulders, which subsequently caused problems with his left legs and radiculopathy of the lower extremity.    

At an April 2016 VA examination, the Veteran was diagnosed with bilateral osteoarthritis of the knees.  The Veteran reported bilateral knee pain worse on the right.  He indicated that he had experienced a gradual onset of the knee pain over the past several years.  He could not remember exactly when this began but the examiner noted that VA records pertaining to the problem dated back to 2011.  The examiner noted that the Veteran did have the episode of chondromalacia in April of 1983.  The examiner also noted that the Veteran had no complaints that were suggestive of a compartment syndrome.  X-rays of the knees showed bicompartmental mild/moderate osteoarthritis of the right and
left knees, specifically within the patellofemoral space and medial compartment space.  

In a June 2016 medical opinion the examiner noted that the Veteran had bilateral osteoarthritis of the knees and also had a back problem and sciatica. The examiner indicated that these are separate anatomic areas and not related.  The examiner also noted that the Veteran was 56 years old and seemed to be experiencing a usual progression of osteoarthritis of the knees.  Additionally, the examiner commented that the chondromalacia experienced in April 1983 was an irritation of the underside of the patella and related to a temporary overuse of the knee and was not the cause of osteoarthritis.  Further, there was no history or physical findings to indicate exertional compartment syndrome.  Moreover, the bone infarcts of the distal femur were considered an incidental finding and not related to the osteoarthritis.  Thus the examiner opined that it was less likely than not that the bilateral knee osteoarthritis was related to or caused by the back problem, or the bone infarctions, or the
episode of chondromalacia during the service in April of 1983.

The above summarized evidence shows that the Veteran has already been service-connected for a right leg disability, right lower extremity radiculopathy.  There is no indication that he has any additional right leg disability aside from the right knee disability, which is discussed below.  

In this regard, the July 2014 VA examiner specifically found that no other leg disabilities aside from paralysis of the sciatic nerve (i.e. radiculopathy) had been found.  Also, although there had been the past September 2014 osteopathic physician's  isolated notation of exertional compartment syndrome of the right side, at the April 2016 VA examination, the examiner determined that there was simply no history or physical findings to indicate exertional compartment syndrome.  

Consequently, given the examiner's more detailed consideration of whether this condition has ever been present as compared to the September 2014 physician's isolated check box finding, the weight of the evidence is against the Veteran having this disability.   

Also, the September 2014 osteopathic physician appeared to refer to arthritis of the leg but did not note on what basis such a finding would be made.  In contrast, neither the April 2016 VA examiner nor the July 2014 VA examiner found separate arthritis in the leg (as opposed to the knee) and there is no other medical evidence of record suggesting such separate arthritis.  Consequently, the weight of the evidence is against the presence of any such arthritis.  Additionally, the Veteran has been noted to have bone infarctions of the distal femur.  However, this finding has actually been characterized as pertaining to the knee rather than the leg.  See e.g. July 2014 VA examination report.  Thus, it is discussed below in relation to the claim for right knee disability.  

In sum, in the absence of proof of any current right leg disability other than right lower extremity radiculopathy, there is no basis for awarding service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996). 

Regarding current right knee disability, the evidence weighs against a finding that such disability is related to service or to the Veteran's service-connected low back disability.  Regarding potential direct service connection, the April 2016 VA examiner specifically opined that it was less likely than not that the Veteran's  knee osteoarthritis was related to or caused by the Veteran's episode of chondromalacia during service in April 1983.  The examiner provided a sufficient rationale for this opinion, indicating that the Veteran was currently a 56 year old who seemed to be experiencing a usual progression of osteoarthritis of the knees and that the chondromalacia experienced in April 1983 was an irritation of the underside of the patella related to a temporary overuse of the knee and not the cause of osteoarthritis.  

Also, the July 2014 VA examiner opined that the Veteran's right knee disabilities were less likely than not related to service, including the incident where he injured his back lifting a heavy vehicle tailgate.  The examiner also provided a specific rationale, noting that the Veteran had no recollection of any injury to the knee while on active duty or when reminded of lifting the truck tailgate; that current complaints of knee pain began in more recent years in relation to the recently diagnosed osteoarthritis; and that a muscle strain cannot cause an inflammatory condition such as osteoarthritis.  Taken together the April 2016 and July 2014 opinions provide strongly probative evidence against a direct relationship between current right knee disability and military service.  

Moreover, the only medical opinion of record, which is even vaguely supportive of a relationship between current knee disability and military service is that of the October 2014 osteopathic physician.  However, the osteopath did not provide any rationale for his finding that the Veteran's medical condition (which the osteopath appeared to indicate included include both right knee and leg osteoarthritis) "was aggravated from his time in military service."  The osteopath also did not explain why he viewed the current right knee and or leg conditions to have been aggravated by military service as opposed to having been caused by military service in light of the Veteran's legs having been sound upon entry into service.  See 38 C.F.R. § 3.304. 

The September 2011 physician did draw a potential connection between service and current conditions but did not indicate that the Veteran actually had any current knee conditions.  Thus, the opinion may not be afforded any significant probative value in relation to the question of whether a relationship between current right knee disability and service is present.  Accordingly, given the specificity of the July 2015 and April 2016 VA examiner's opinions, the lack of specificity of the October 2014 osteopath's opinion and the unclear applicability of the September 2011 physician's opinion, the weight of the medical evidence is against a relationship between any current right knee disability and the Veteran's military service.  
 
The Board notes that it is not entirely clear whether the Veteran's bone infarctions of the distal femur are productive of any actual current disability.  However, to the extent that it is, this disability is not shown to be related to service.  In this regard, the July 2014 VA examiner included this condition as a knee disability that was less likely than not related to service.  Also, the April 2016 VA examiner indicated that the infarctions constituted an incidental finding that was not related to the Veteran's underlying right knee arthritis and also did not indicate that this incidental finding was otherwise related to service.  

Additionally, there is no other medical evidence even suggesting a relationship between service and any current right knee disability resulting from infarction of the femur, nor has the Veteran alleged any such relationship.  Thus, in sum, the weight of the medical is evidence against a finding that any current right knee disability, to include arthritis or bone infraction of the femur, is related to any injury or event in service.  

Regarding secondary service connection, as noted above, the July 2014 VA examiner opined that the Veteran's right knee disability was not caused or aggravated by the Veteran's service-connected back disability and supported this opinion with a sufficient rationale (i.e. that the components of the Veteran's right knee disability have their own etiology, mostly due to the aging process, and were thus not due or caused by the lumbosacral strain from so many years ago).  This opinion is buttressed by the April 2016 VA examiner's finding that the low back and the knee are separate anatomic areas and not related.  Arguably, the October 2014 osteopathic physician's opinion might suggest a potential relationship between current arthritis of the knee and the low back disability.  However, to the extent this is the case, the osteopath did not provide any rationale for such a finding.  Accordingly, the weight of the medical evidence is also against a finding that the Veteran's current right knee disability has been caused or aggravated by his service-connected low back disability.  

Although the Veteran may believe that his current right knee disability is related to service or to service-connected low back disability, as a layperson, this belief may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, to the extent the Veteran is alleging continuity of knee symptomatology since service, the Board does not find this assertion accurate.   Notably, the service treatment records show only the single knee complaint during service.  Also, although it appears the Veteran had experienced this problem over the course of a year, there is no medical evidence indicating that he was still experiencing the problem at the time of separation or in the years soon thereafter.  

Additionally, at the April 2016 VA examination, the Veteran reported that he could not remember exactly when his current right knee pain had begun but that he had experienced a gradual onset of it over the past several years, with the examiner noting that VA records pertaining to the problem dated back to 2011.  Similarly, the Veteran reported during the July 2014 VA examination that he could not remember experiencing any knee pain during service and the VA examiner noted that the medical records showed no history of post-service treatment for knee problems until 2005.    

Reports to medical professionals for the purpose of obtaining a diagnosis and treatment can generally be recognized as credible, as can certain statements made against one's interest.  See FED. R. EVID. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility), 804(b)(3) ( excepting statements made by a reasonable person that are so contrary to a pecuniary interest, the individual only would have made them if believed to be true); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  

Consequently, to the extent that any of the statements by the Veteran, friends, family members or fellow service members can be construed as indicative of continuity of right knee symptomatology (i.e. pain) since service (on this limited point, this issue is unclear that all are saying this, or how they could all, or any, could say this), the Board does not find such statements accurate, as they were made to help further the Veteran's pecuniary interest in potentially receiving service-connected compensation and are inconsistent with the Veteran's reporting a significantly more recent onset of current knee pain (i.e. over the past several years) during the April 2016 VA examination.   Thus, the Board credits the history of a significantly more recent onset of current right knee symptoms reported by the Veteran at the April 2016 VA examination and noted by the VA examiners during the July 2014 and April 2016 VA examinations.   Thus, there is no basis for awarding service connection for current right knee disability based on continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Also, the July 2014 and April 2016 VA medical opinions were based on the accurate premise that the Veteran's current right knee symptomatology first became manifest a significant time after service.  

The Board empathizes with the Veteran's daily challenge of living with significant disabilities, including disability of the right knee and leg.  However, it is bound to follow the controlling law, which requires weighing the evidence of record.  In this case, because the weight of the evidence is against the claims, the Board does not have the discretion of award service connection.      

In summary, a chronic knee disability was not shown in service of for many years thereafter and the Veteran's current right knee disability is not shown to be related to service or to his service-connected low back disability.  Additionally, a right leg disability other than right lower extremity radiculopathy (which is already service-connected) is not shown.  Accordingly, the preponderance of the evidence is against the claims and they must be denied.  Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996). 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in February 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent post-service medical records are associated with the claims file.  The Veteran has also been provided with VA examinations in association with the claim, including most recently in April 2016.  As the examiners reviewed the record, examined the Veteran and provided appropriate medical opinions based on their review and examination, the Board finds that they are adequate to decide the instant claims.

A VLJ has two distinct duties under section 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010.  First, he or she must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, he or she must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

The Board finds that no prejudicial error has been committed in discharging the VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)(2)).  At the Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned. The undersigned also explained the issues on appeal to the Veteran. There is no indication that any missing or outstanding evidence exists that might provide additional support for the claims.  In light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the VLJ's duties under 38 C.F.R. § 3.103 (c)(2).  See Bryant, 23 Vet. App. at 498; see also Sanders v Shinseki, 556 U.S. at 407, 410.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.





ORDER

Service connection for a right knee disability to include as secondary to service-connected low back disability is denied.

Service connection for right leg disability (other than right lower extremity radiculopathy), to include as secondary to service-connected low back disability, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


